COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 THE STATE OF TEXAS,
                                                 §
                   Appellant,                                     No. 08-11-00253-CV
                                                 §
 v.                                                                 Appeal from the
                                                 §
                                                             Criminal District Court No. 1
 NINE HUNDRED EIGHTY-TWO                         §
 THOUSAND ONE HUNDRED TEN                                      of El Paso County, Texas
 DOLLARS AND FOUR BAGS                            §
 CONTAINING AN UNDETERMINED                                         (TC# 2011-712)
 AMOUNT OF US CURRENCY,                           §

                   Appellees.                     §


                                  MEMORANDUM OPINION

       Appellant filed a notice of interlocutory appeal, stating its intent to appeal from the trial

court’s denial of its plea to the jurisdiction. According to the notice of appeal, Appellant argued

in its plea to the jurisdiction that the court lacked jurisdiction over an unnamed intervenor’s

claim. The notice states that the trial judge orally denied the plea on August 11, 2011, and that

Appellant submitted a proposed order on August 15, 2011. The court coordinator later informed

Appellant that the judge was unwilling to sign the order.

       Because it appeared that there is no appealable order, the Clerk of this Court notified the

parties of the Court’s intent to dismiss the appeal for lack of jurisdiction unless any party could

show grounds for continuing the appeal. Appellant responded to the notice by submitting a

partial copy of a transcript, reflecting the judge’s oral ruling. Citing Texas Rule of Appellate

Procedure 33.1, Appellant argues that the lack of a signed order does not preclude its ability to
seek relief from this Court.

       Rule 33.1 governs preservation of error; it does not pertain to appellate jurisdiction. See

TEX .R.APP .P. 33.1. Rule 26.1 does pertain to jurisdiction. It provides that a notice of

interlocutory appeal “must be filed within 20 days after the judgment or order is signed.”

TEX .R.APP .P. 26.1(b)[Emphasis added]. Thus, an appeal may only be perfected from a written

order, not an oral ruling. See In re Nationwide Credit, Inc., No. 13-10-00007-CV, 2010 WL
596809, at *4 (Tex.App.--Corpus Christi Feb. 18, 2010, orig. proceeding)(mem. op.); Hubbard-

Jowers v. Starfire Enters., Ltd., No. 02-06-462-CV, 2007 WL 439052, at *1 (Tex.App.--Fort

Worth Feb. 8, 2007, no pet.)(mem. op.); In re Johnston, 79 S.W.3d 195, 197-98 (Tex.App.--

Texarkana 2002, orig. proceeding); see also Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496

(Tex. 1995)(“The appellate timetable does not commence to run other than by signed, written

order, even when the signing of such an order is purely ministerial.”).

       This appeal is dismissed for lack of jurisdiction.



September 14, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                 -2-